Citation Nr: 0212651	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for coronary artery 
disease with left ventricular systolic dysfunction due to 
asbestos exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lung disease due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



REMAND

The veteran had active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The Board remanded this matter in October 2000 to provide the 
veteran with a travel Board hearing.  The RO notified the 
veteran of his hearing options by letter dated in February 
2001.  The veteran subsequently requested a videoconference 
in February 2001.  The Board is unable to locate any evidence 
that such request has been withdrawn or fulfilled.  The 
claims file was apparently returned to the Board in error.

The issue of new and material evidence to reopen service 
connection for lung disease due to asbestos exposure was not 
listed as an issue in the Board remand of October 2000; the 
Board has determined upon further review that the veteran has 
perfected his appeal on this issue. 

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The RO should schedule a videoconference 
hearing pursuant to the veteran's 
previous request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





